IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF VIRGINIA

Alexandria Division

BERNARDO EUGENE FORD, JR.,

Petitioner, Criminal Case No. 1:16-cr-149

Civil Case No. 1:19-cv-587
Vv.

UNITED STATES OF AMERICA,

Respondent.

eee ee ee ee oe oe ee

MEMORANDUM OPINION

 

THIS MATTER comes before the Court on Petitioner Bernardo
Eugene Ford, Jr.’s (“Petitioner”) Motion to Vacate, Set Aside or
Correct Sentence under 28 U.S.C. § 2255.

On July 7, 2016, Petitioner was indicted on six counts: two
counts under the Hobbs Act for conspiracy (Count I) and robbery
(Count II), one count for use of a firearm in a crime of
violence causing death in violation of Title 18, U.S.C. §§ 2 and
924 (c) (1) (A) (423) & (3) (Count III), and two counts for
possession of a firearm and ammunition in violation of Title 18,
U.S.C. §§ 2 & 922(g) (1) (Count IV and V). On June 9, 2017,
Petitioner was found guilty and sentenced to 240 months’
incarceration on Courit I, a concurrent sentence of 2740 months’

incarceration on Count ‘II, and a concurrent sentence of 180

months’ incarceration on Count III, a five-year term of
supervised release, and a $300 special assessment. Petitioner
appealed on the same day, arguing the district court erred in
admitting evidence.of Facebook communications between him and
his co-conspirator. On February 12, 2018, in an unpublished per
curiam opinion, the Fourth Circuit Court of Appeals affirmed the

conviction and sentence. See United States v. Ford, 711 F.App’x

 

150 (4th Cir. 2018).

On May 14, 2019, Petitioner timely filed a Motion to Vacate
his sentence, arguing ineffective assistance of counsel on three
different grounds and arguing that the Supreme Court’s
consideration of 18 U.S.C. § 924(c) would directly affect
Petitioner and thus entitled him to a new trial. On May 29,
2019, the Court directed the Government to respond. The |
Government filed its response on June 6, 2019. Petitioner’s
Motion to Vacate included a request for leave to file a motion
in support, to include legal citations: and arguments. On July
19, 2019, the Court granted Petitioner’s request, giving
Petitioner twenty-one (21) days to file a memorandum. Petitioner
subsequently filed a memorandum on November 18, 2019. The Court
deems this memorandum timely filed.

Under 28 U.S.C. § 2255, a petitioner may attack his
sentence or conviction’ on the grounds that it was imposed in
violation of the Constitution or laws of the United States, that

the court was without jurisdiction to impose such a sentence,

2
that the sentence exceeded the maximum authorized by law, or
that the sentence otherwise is subject to collateral attack. 28

U.S.C. § 2255; see Hill v. United States, 368 U.S. 424, 426-27

 

(1962). The petitioner bears the burden of proving grounds for
collateral relief by a preponderance of the evidence. Vanater v.

Boles, 377 F.2d 898, 900 (4th Cir. 1967); see Miller v. United

 

States, 261 F.2d 546, 547 (4th Cir. 1958).

To succeed on an ineffective assistance of counsel claim,
Petitioner must show: (1) that his counsel’s performance was
objectively unreasonable; and (2) that his counsel’s deficient

performance prejudiced the defense. See Strickland v.

 

Washington, 466 U.S. 668, 687-88 (1984). An ineffective
assistance of counsel claim will fail if petitioner cannot make
the required showing of either deficient performance or
sufficient prejudice. Id. at 700. Vague and conclusory
allegations of wrongdoing may be disposed of without further

investigation by the reviewing court. United States v. Dyess,

 

730 F.3d 354, 359 (4th Cir. 2013).

To prove the first prong of the Strickland test, Petitioner
must demonstrate that his counsel’s performance fell below an
objective standard of reasonableness in light of the prevailing
professional norms. Bell v. Evatt, 72 F.3d 421, 427 (4th Cir.
1995) (citing Strickland, 366 U.S. at 688). The second prong of

the Strickland test, actual prejudice, is established by showing
“a reasonable probability that, but for counsel’s unprofessional
errors, the result of the proceeding would have been different.
A reasonable probability is a probability sufficient to
undermine confidence in the outcome.” Strickland, 466 U.S. at
694. The Court “must indulge a strong presumption that counsel’s
conduct falls within the wide range of reasonable professional
assistance; that is, the defendant must overcome the presumption
that, under the circumstances, the challenged action ‘might be
considered sound trial strategy.’” Bell, 72 F.3d at 427 (citing
Strickland, 366 U.S. at 688).

Petitioner’s three arguments for ineffective assistance of
counsel fail because Petitioner does not allege conduct that
fell below an objective standard of reasonableness. Petitioner
first claims that his counsel failed to challenge the
constitutionality of the Hobbs Act. However, the Hobbs Act was
codified by Congress as an exercise of its authority under the
Commerce Clause of the United States Constitution. U.S. Const.

art. I, § 8, cl. 3; United States v. Williams, 342 F.3d 350,

 

353-55 (4th Cir. 2003); see Taylor v. United States, 136 S. Ct.

 

2074, 2079 (2016) {quoting Stirone v. United States, 361 U.S.

 

212, 215 (1960)). With this in mind, failing to raise a
constitutional challenge to the Hobbs Act would not fall below

an objective standard of reasonableness.
Petitioner’s second claim, that his counsel provided
ineffective assistance by failing to move to dismiss the
indictment on merger grounds, also fails to prove unreasonable
conduct. First, the question of merger arises for sentencing

purposes, after a defendant is convicted. See United States v.

 

Jones, 204 F.3d 541, 544 (Ath Cir. 2000). Thus, a defendant may
be charged with multiple crimes, even if those crimes later may
merge. Second, no merger problem is presented here. Petitioner
contends that Count I includes the conduct of Count II and that
the two sections under § 924(c) & (j) in Count III merge.
However, Count I and II are offenses subject to separate
prosecution; Count I charged Petitioner with conspiring to
commit Hobbs Act robbery, in: violation of 18 U.S.C. § 1951, and
Count II charged him with substantive Hobbs Act robbery, also in
violation of § 1951. A conspiracy to commit an offense and the
actual commission of the offense do not merge, but rather

constitute two separate offenses. United States v. Ruhbayan, 406

 

F.3d 292, 300 (4th Cir. 2005); see Iannelli v. United States,

 

420 U.S. 770, 777 (1975). The one exception, made when the
substantive offense requires the agreement of two persons, is

inapplicable in this case because Petitioner’s substantive

offense—robbery—does not require “concerted criminal activity.”

Iannelli, 420 U.S. at 785; see Ruhbayan, 406 F.3d at 300 (citing

Tannelli, 420 U.S. at 774 n.5) (listing the classic examples for

5
Wharton’s Rule offenses, including adultery, incest, bigamy, or
dueling).

Neither does Petitioner’s second contention present a
merger issue. Petitioner does not clearly allege what merger
problem he believes exists with regard to Count III. But §
924(c) does not merge with either 18 U.S.C. § 1951 nor with §
924(j). Black’s Law Dictionary defines “merger of offenses” as
the “absorption of a lesser included offense into a more serious
offense when a person is charged with both crimes.” Black’s Law
Dictionary (llth ed. 2019). 18 U.S.C. § 1951 is not a “lesser
included offense” of § 924(c). Rather, § 924(c) provides for an
additional period of confinement for using, carrying, or
possessing a firearm during and in relation to any crime of
violence, which, in Petitioner’s case, was the commission of
Hobbs Act robbery. See 19 U.S.C. § 924(c) (1) (A). Where such a
firearm is discharged, the additional period of confinement is a
minimum of ten years. § 924(c) (1) (A) (iii). Rather than merging
with a lesser included offense, § 924(c) “mandates a distinct
penalty to be imposed ‘in addition to the punishment provided

for [the predicate] crime.’” Dean v. United States, 137 S. Ct.

 

1170, 1172 (2017) (quoting § 924(c) (1) (A)). For the same reasons,
there is no merger issue with regard to § 924(j), which allows a
person to be punished by death or imprisonment for life or any

term of years if that person murders another person with a
firearm during a violation of § 924(c). For these reasons,
Petitioner has not presented a substantive issue for merger in
his case and so cannot establish that his counsel was
unreasonable in failing to move for the dismissal of any of the
counts in the Superseding Indictment. As a result, Petitioner’s
second ground for relief under § 2255 must fail.

Petitioner’s third ground that his counsel provided
ineffective assistance of counsel fails for lack of factual
support. Petitioner argues that his counsel failed to address
references to race made during the proceedings but offers no
factual basis for the claim. Therefore, Petitioner’s claim is
conclusory, without merit, and so must fail.

As a fourth ground for relief, Petitioner claims that the
Supreme Court’s consideration of § 924(c) could require a new
trial. However, Petitioner has not identified a new right
recognized by the Supreme Court and the Supreme Court’s recent
consideration of § 924(c) has not affected Petitioner’s
conviction and sentence. A new right may be asserted by a
prisoner within a one-year window of “the date on which the
right asserted was initially recognized by the Supreme Court, if
that right has been newly recognized by the Supreme Court and
made retroactively applicable to cases on collateral review[.]”
28 U.S.C. § 2255(f) (3). Although any federal court can make the

retroactivity decision for purposes of § 2255(f) (3), the Supreme
Court itself must recognize the specific substantive right at

issue. United States v. Thomas, 627 F.3d 534, 537 (4th Cir.

 

2010); see United States v. Halteh, No. 1:05-CR-68, 2017 LEXIS

 

136687, at *1 (E.D. Va. Aug. 24, 2017). The Supreme Court
recognizes an asserted right “if it formally acknowledge[s] that
right in a definite way. . . . [I]f the existence of a right
remains an open question as a matter of Supreme Court precedent,
then the Supreme Court has not ‘recognized’ that right.” United
States v. Brown, 868 F.3d 297, 301 (4th Cir. 2017).

Petitioner fails to identify any right recognized by the
Supreme Court that would permit a collateral attack on his
conviction and sentence. In fact, Petitioner seems to concede no
new right exists, by arguing the Supreme Court “will decide the
fate of section 924” and the decision “will affect” Petitioner.
As a result, Petitioner’s fourth ground for relief is
speculative, conclusory, and must fail.

Furthermore, Petitioner fails to identify any Supreme Court
decision to support his claim that the Supreme Court’s
consideration of § 924(c) could require a new trial. Only one
case concerning § 924(c) was pending in the Supreme Court at the
time both Petitioner’s and the Government’s motions were filed.
The question presented in United States v. Davis, 139 S. Ct.
2319 (2019), was whether the subsection-specific definition of

“crime of violence” in 18 U.S.C. § 924(c) (3) (B) is
unconstitutionally vague. The Supreme Court found that it was.
Id. at 2336. This decision, however, is irrelevant to
Petitioner’s conviction and sentence because § 924(c) contains
two definitions for “crime of violence.” Under either 18 U.S.C.
§ 924(c) (3) (A) or (B), referred to as the “force clause” and the
“residual clause” respectively, a predicate offense can qualify

as a crime of violence. United States v. Simms, 914 F. 3d 229,

 

233 (4th Cir. 2019). The Supreme Court in Davis held that the
residual clause was unconstitutionally vague. Davis, 139 S. Ct.
2319 (2019). Under the alternative “force clause,” an offense is
a crime of violence when a court determines that the statutory
elements of the offense necessarily require the use, attempted
use, or threatened use of physical force. Simms, 914 F. 3d at
233. Courts have consistently held Hobbs Act robbery to be

categorically a crime of violence. See, e.g., United States v.

 

Hill, 890 F.3d 51, 52, 60 (2nd Cir. 2018), cert. denied, 139 S.

Ct. 844 (2019); United States v. Melgar-Cabrera, 892 F.3d 1053,

 

1066 (10th Cir. 2018), cert. denied, 139 S. Ct. 494 (2018) (the
threat of indirect force is a threat of “physical force” ina

felony crime of violence under § 924(c));-United States v. St.

 

Hubert, 909 F.3d 335, 346 (11t» Cir. 2018), cert. denied, 139 S.

Ct. 1394 (2019); See also, United States v. Hill, No. 3:11CR49,

 

2019 U.S. Dist. LEXIS 91231, at *6-10 (B.D. Va. May 30, 2019);

Reed v. United States, No. 1:13-cr-48, 2017 U.S. Dist. LEXIS
89948, at *2-4 (E.D. Va. June 12, 2017). The predicate for
Petitioner’s conviction thus independently qualifies as a crime
of violence under the “force clause” and so the outcome of Davis
is irrelevant to Petitioner’s conviction and sentence. Because
Hobbs Act robbery is a crime of violence under § 924(c) (3) (A)
and Petitioner has not identified a newly recognized right to
relief per § 2255(f) (3), Petitioner’s last ground for relief
lacks merit and fails. For the aforementioned reasons, this
Court finds Petitioner’s claims do not entitle him to § 2255
relief. Therefore, Petitioner’s motion should be denied.

An appropriate order shall issue.

(Corer che “D2 “KEZ
CLAUDE M. HILTON
UNITED STATES DISTRICT JUDGE

Alexandria, Virginia
February f2Z2 , 2020

10
